DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a Non-Final Office Action in response to communications received on January 16, 2020 and June 29, 2020. Claims 14-33 are pending and addressed below.

Specification
The title of the invention is not descriptive of the invention.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Secure Booting”.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 26-000, 26-P110, 26-P010, 26-9210 in Fig. 26; 27-000, 27-P100, 27-P200, 27-P300, 27-P500, 27-P600, 27-P800 in Fig. 27; 28-110, 28-102, 28-152, 28-H100, 25-B100, 28-538, 28-510, 28-502, 28-202, 28-238, 28-248, 28-B208; 28-B200 in Fig. 28.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the 

Information Disclosure Statement
All references in the IDS filed on 4/6/2020 have been considered except for reference CC** in the NPL section as no date has been provided for the reference.

Claim Objections
Claim 33 objected to because of the following informalities:  Claim 33 does not end in a period (.).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Dunn et al. (U.S. Pub. No. 2012/0179904 and hereinafter referred to as Dunn).
As to claim 14, Dunn discloses a method comprising: 
initiating a boot-up process for a computer system, wherein the boot-up process includes accessing an encrypted volume of the computer system (paragraphs [0008], [0019], [0021], and [0026], Dunn teaches starting to boot an image which is fully encrypted); 
transmitting one or more credentials to the remote server (paragraphs [0008], [0028], and [0030], Dunn teaches transmitting credentials to a key manager); 
in response to transmitting the one or more credentials, receiving the decryption key from the remote server (paragraphs [0008], [0030], and [0031], Dunn teaches receiving a decryption key from the key manager); and 
decrypting the encrypted volume using the decryption key (paragraphs [0008], [0031], and [0032], Dunn teaches decrypting the encrypted image with the decryption key.). Even though Dunn discloses a secure communications tunnel (see paragraphs [0008], [0020], [0021]), Dunn is not entirely clear on disclosing building a secure tunnel to a remote server storing a via the secure tunnel (emphasis added); in response to transmitting the one or more credentials, receiving the decryption key from the remote server via the secure tunnel (emphasis added) as claimed. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dunn to setup and use the secure tunnel described in other embodiments of Dunn to transmit credentials and keys because this would increase the security of the transmitted credentials and keys.
Claim 24 recites substantially similar limitations to claim 14 and is therefore, rejected for the same reasons as applied to claim 14 above. (Note: Claim 24 recites the additional limitations of non-transitory memory, hardware processors, and instructions which are taught by Dunn at paragraphs [0008] and [0015]).

Claims 15, 18, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Dunn as applied to claims 14 and 24 above, and further in view of Aabye et al. (U.S. Pub. No. 2011/0247063 and hereinafter referred to as Aabye).
As to claim 15, Dunn discloses the method of claim 14. Dunn does not specifically disclose wherein building the secure tunnel comprises: transmitting a data packet to the remote server; in response to transmitting the data packet, receiving a query from the remote server; transmitting a response to the query to 
wherein building the secure tunnel comprises: transmitting a data packet to the remote server; in response to transmitting the data packet, receiving a query from the remote server; transmitting a response to the query to the remote server; and receiving permission to build the secure tunnel from the remote server based on the response (paragraphs [0009] and [0066]-[0070], Aabye teaches a device sends a request to a gateway, the gateway responds with a challenge, the device sends a response to the challenge, and the gateway allows a secure channel to be set up.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Dunn with the teachings of Aabye for receiving permission to build the secure tunnel from the remote server based on the response because this would increase security.
Claim 25 recites substantially similar limitations to claim 15 and is therefore, rejected for the same reasons as applied to claim 15 above.
As to claim 18, the combination of teachings between Dunn and Aabye disclose the method of claim 15, wherein the query comprises one or more challenges, and wherein the response to the query comprises one or more successful responses to the one or more challenges (paragraphs [0009] and [0066]-[0070], Aabye teaches a device sends a request to a gateway, the gateway responds with a challenge, the device sends a response to the challenge, and the gateway allows a secure channel to be set up.).
Examiner supplies the same rationale for the combination of the references as in claim 15 above.
Claim 27 recites substantially similar limitations to claim 18 and is therefore, rejected for the same reasons as applied to claim 18 above.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Dunn and Aabye as applied to claim 15 above, and further in view of Maldaner (U.S. Pub. No. 2016/0261575).
As to claim 16, the combination of teachings between Dunn and Aabye disclose the method of claim 15. The combination of teachings between Dunn and Aabye does not specifically disclose wherein the data packet is transmitted via an application programming interface as claimed. However, Maldaner does disclose
wherein the data packet is transmitted via an application programming interface (paragraph [0052], Maldaner teaches using an API for a challenge-response system.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Dunn with the teachings of Maldaner for using an application programming interface because this would increase flexibility and efficiency.

Claims 17 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Dunn and Aabye as applied to claims 15 and 25 above, and further in view of Rogers et al. (U.S. Pub. No. 2006/0020793 and hereinafter referred to as Rogers).
As to claim 17, the combination of teachings between Dunn and Aabye disclose the method of claim 15. The combination of teachings between Dunn and Aabye does not specifically disclose wherein the data packet comprises false data that causes the remote server to reject the data packet and transmit the query in response as claimed. However, Rogers does disclose
wherein the data packet comprises false data that causes the remote server to reject the data packet and transmit the query in response (paragraphs [0010] and [0023], Rogers teaches incorrect information is sent to a server and the server responds with an error and a challenge.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Dunn with the teachings of Rogers for having the data packet comprise false data that causes the remote server to reject the data packet and transmit the query in response because this would increase flexibility, efficiency and improve user experience.
Claim 26 recites substantially similar limitations to claim 17 and is therefore, rejected for the same reasons as applied to claim 17 above.

Claims 19-21, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Dunn as applied to claims 14 and 24 above, and further in view of Stuntebeck et al. (U.S. Pub. No. 2016/0055323 and hereinafter referred to as Stuntebeck).
As to claim 19, Dunn discloses the method of claim 14. Dunn does not specifically disclose wherein the one or more credentials comprises at least one device identifier as claimed. However, Stuntebeck does disclose
wherein the one or more credentials comprises at least one device identifier (paragraph [0020], Stuntebeck teaches credentials include device identifiers.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Dunn with the teachings of Stuntebeck for using at least one device identifier because this would increase security.
Claim 28 recites substantially similar limitations to claim 19 and is therefore, rejected for the same reasons as applied to claim 19 above.
As to claim 20, the combination of teachings between Dunn and Stuntebeck disclose the method of claim 19, wherein the at least one device identifier is determined based on at least one of a hardware serial number, a hardware version number, a hardware model, a network address, a volume identifier of a storage device, an operating system identifier, a build identifier, an identifier stored in a local database, a key file, or a certificate (paragraph [0020], Stuntebeck teaches several identifiers including GUID, UUID, IMEI, serial number, etc…).

As to claim 21, the combination of teachings between Dunn and Stuntebeck disclose the method of claim 19, wherein the at least one device identifier is generated based on combining a plurality of identifiers associated with the computer system (paragraph [0020], Stuntebeck teaches several identifiers including GUID, UUID, IMEI, serial number, etc… and combining the identifiers.).
Examiner supplies the same rationale for the combination of the references as in claim 19 above.
Claim 29 recites substantially similar limitations to claim 21 and is therefore, rejected for the same reasons as applied to claim 21 above.

Claims 22 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Dunn as applied to claims 14 and 24 above, and further in view of Loison et al. (U.S. Pub. No. 2003/0046529 and hereinafter referred to as Loison).
As to claim 22, Dunn discloses the method of claim 14. Dunn does not specifically disclose further comprising: transmitting a server availability request to a second remote server; in response to the server availability request, receiving a list of one or more available servers from the second remote server, wherein the list of one or more available servers includes the remote server that stores the decryption key as claimed. However, Loison does disclose
(paragraph [0006], Loison teaches sending a discovery request and receiving a list of available boot servers.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Dunn with the teachings of Loison for receiving a list of one or more available servers because this would improve flexibility and efficiency.
Claim 30 recites substantially similar limitations to claim 22 and is therefore, rejected for the same reasons as applied to claim 22 above.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Dunn as applied to claim 14 above, and further in view of Carvey (U.S. Pub. No. 2002/0049901).
As to claim 23, Dunn discloses the method of claim 14. Dunn does not specifically disclose wherein the computer system is an endpoint device of a global virtual network as claimed. However, Carvey does disclose
wherein the computer system is an endpoint device of a global virtual network (paragraph [0061], Carvey teaches nodes that are part of a global virtual network.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of .

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Dunn et al. (U.S. Pub. No. 2012/0179904 and hereinafter referred to as Dunn) in view of Stuntebeck et al. (U.S. Pub. No. 2016/0055323 and hereinafter referred to as Stuntebeck).
As to claim 31, Dunn discloses a non-transitory computer-readable medium storing instructions that, when executed by one or more processors (paragraphs [0008] and [0015], Dunn teaches memory, processors and programs), cause the one more processors to perform operations comprising: 
initiating a boot-up process for a computing system, wherein the boot-up process includes accessing an encrypted volume of the computing system (paragraphs [0008], [0019], [0021], and [0026], Dunn teaches starting to boot an image which is fully encrypted); 
transmitting to the remote server (paragraphs [0008], [0028], and [0030], Dunn teaches transmitting credentials to a key manager); 
in response to transmitting, receiving the decryption key from the remote server (paragraphs [0008], [0030], and [0031], Dunn teaches receiving a decryption key from the key manager); and 
decrypting the encrypted volume using the decryption key (paragraphs [0008], [0031], and [0032], Dunn teaches decrypting the encrypted image with the decryption key.). Even though Dunn discloses a secure via the secure tunnel (emphasis added); in response to transmitting the one or more credentials, receiving the decryption key from the remote server via the secure tunnel (emphasis added) as claimed. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dunn to setup and use the secure tunnel described in other embodiments of Dunn to transmit credentials and keys because this would increase the security of the transmitted credentials and keys.
Dunn also does not specifically disclose transmitting a unique identifier associated with the computing system as claimed. However, Stuntebeck does disclose
transmitting a unique identifier associated with the computing system (paragraph [0020], Stuntebeck teaches credentials include device identifiers.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Dunn with the teachings of Stuntebeck for transmitting a unique identifier associated with the computing system because this would increase security.

Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Dunn and Stuntebeck as applied to claim 31 above, and further in view of Aabye et al. (U.S. Pub. No. 2011/0247063 and hereinafter referred to as Aabye).
As to claim 32, the combination of teachings between Dunn and Stuntebeck disclose the non-transitory computer-readable medium of claim 31. Dunn does not specifically disclose wherein the instructions for building the secure tunnel comprises instructions for: transmitting a data packet to the remote server; in response to transmitting the data packet, receiving a query from the remote server; transmitting a response to the query to the remote server; and receiving permission to build the secure tunnel from the remote server based on the response as claimed. However, Aabye does disclose
wherein the instructions for building the secure tunnel comprises instructions for: transmitting a data packet to the remote server; in response to transmitting the data packet, receiving a query from the remote server; transmitting a response to the query to the remote server; and receiving permission to build the secure tunnel from the remote server based on the response (paragraphs [0009] and [0066]-[0070], Aabye teaches a device sends a request to a gateway, the gateway responds with a challenge, the device sends a response to the challenge, and the gateway allows a secure channel to be set up.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Dunn with the teachings of Aabye for receiving permission to build the secure 
As to claim 33, the combination of teachings between Dunn, Stuntebeck and Aabye disclose the non-transitory computer-readable medium of claim 32, wherein the query comprises one or more challenges, and wherein the response to the query comprises one or more successful responses to the one or more challenges (paragraphs [0009] and [0066]-[0070], Aabye teaches a device sends a request to a gateway, the gateway responds with a challenge, the device sends a response to the challenge, and the gateway allows a secure channel to be set up.).
Examiner supplies the same rationale for the combination of the references as in claim 32 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brandwine (U.S. Pub. No. 9,544,137) – cited for teaching encrypted boot volumes – Abstract
Liu (U.S. Pub. No. 2013/0173900) – cited for teaching decrypting a virtual machine during pre-boot – paragraph [0006]
Kilian-Kehr (U.S. Pub. No. 2006/0047944) – cited for teaching determining trustworthiness of a computer and loading boot data to the computer – paragraph [0003]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.